Exhibit 10.1

ASSET PURCHASE AGREEMENT

(Acufile and IntelliPlant Software)

by and between

SHEA DEVELOPMENT CORP. and INFORMATION INTELLECT, INC.,

As Seller,

and

POWERPLAN CONSULTANTS, INC.,

As Buyer

Dated as of August 14, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

2.

ACQUISITION OF ACQUIRED ASSETS

 

3

 

2.1

Purchase and Sale of Acquired Assets

 

3

 

2.2

No Transfer or Assumption of Liabilities or Obligations

 

4

 

2.3

Purchase Consideration

 

4

 

2.4

Conditions Precedent to Closing

 

4

 

2.5

Time and Place of Closing

 

5

 

2.6

Closing Deliveries and Post-Closing Cessation of Seller’s Software Business

 

5

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

5

 

3.1

Organization and Authority

 

5

 

3.2

Title to Assets

 

6

 

3.3

Intellectual Property

 

6

 

3.4

Licenses, Maintenance and Support Obligations and Escrow Documents

 

7

 

3.5

Legal Proceedings; Orders

 

7

 

3.6

Brokers or Finders

 

8

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

8

 

4.1

Organization and Authority

 

8

 

4.2

Certain Proceedings

 

8

 

4.3

Brokers or Finders

 

8

 

 

 

 

5.

EMPLOYEES

 

8

 

 

 

 

6.

LIMITED LICENSE BACK TO SELLER FOR SUPPORT BUSINESS; COVENANT TO FULFILL
MAINTENANCE OBLIGATIONS; POST-CLOSING ENFORCEMENT AND ASSIGNMENT OF LICENSES

 

9

 

6.1

Support License to Seller; Title to Derivative Works; Source Code Protection

 

9

 

6.2

Fulfillment of Maintenance Obligations

 

9

 

6.3

Early Termination of Maintenance Obligations by Mutual Consent

 

10

 

6.4

Enforcement of Licensee Obligations

 

10

 

6.5

Post-Closing Assignment of Licenses

 

10

 

6.6

Buyer May Offer Substitute Software

 

10

 

 

 

 

7.

CONFIDENTIALITY

 

10

 

 

 

 

8.

TERMINATION

 

11

 

8.1

Termination Events

 

11

 

8.2

Effect of Termination

 

11

 

 

 

 

9.

POST-CLOSING RESTRICTIONS ON SELLER

 

11

 

9.1

Noncompetition

 

11

 

9.2

Nonsolicitation

 

12

 

9.3

Mutual Nondisparagement

 

12

 

9.4

Modification of Covenant

 

12

 


--------------------------------------------------------------------------------


 

10.

SURVIVAL OF WARRANTIES AND COVENANTS; INDEMNIFICATION

 

12

 

10.1

Survival

 

12

 

10.2

Indemnification and Reimbursement by Seller

 

13

 

 

 

 

11.

GENERAL PROVISIONS

 

14

 

11.1

Expenses

 

14

 

11.2

Notices

 

14

 

11.3

Further Assurances

 

14

 

11.4

Waiver

 

14

 

11.5

Entire Agreement and Modification

 

15

 

11.6

Successors; No Third-Party Rights

 

15

 

11.7

Severability

 

15

 

11.8

Time of Essence

 

15

 

11.9

Governing Law

 

15

 

11.10

Specific Performance

 

15

 

11.11

Counterparts

 

16

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Exhibit A

Assignment and Bill of Sale

 

 

 

Exhibit B

Officer’s Certificate

 

 

 

Exhibit C

Form of Notification

 

 

 

ii


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement for Acufile and IntelliPlant Software and related
assets (this “Agreement”) is made and entered into as of this 14th day of
August, 2007, by and between Shea Development Corp., a Nevada corporation 
having its principal place of business at 1351 Dividend Drive, Suite G,
Marietta, GA 30067 (“Shea”) and Information Intellect, Inc., a Georgia
corporation also having its principal place of business at 1351 Dividend Drive,
Suite G, Marietta, GA 30067 (the “Company”) (Shea and Information Intellect
being hereinafter sometimes collectively referred to as “Seller”), and PowerPlan
Consultants, Inc., a Delaware corporation, having its principal place of
business at 1600 Parkwood Circle, Suite 600, Atlanta, Georgia  30339 (“Buyer”)
(Seller and Buyer are hereinafter referred to individually as a “Party” or
collectively as the “Parties”).  Capitalized terms used and not otherwise
defined herein have the meanings set forth in Section 1.

RECITALS

The Company has developed and currently markets and supports the Software, has
used the Trademarks in relation thereto, and is the owner of the other Acquired
Assets; and Shea is the owner of all of the outstanding shares of the capital
stock of the Company.

The overall goals of this transaction are to transfer to Buyer all rights in the
Software, the Trademarks, and the other Acquired Assets; to compensate Seller
for these assets; and to provide for an orderly exit of the Software Business by
Seller via Seller’s ongoing fulfillment of its existing contractual obligations
with respect to the Software Business, including its warranty, maintenance and
support obligations.

To achieve these goals, Buyer desires to purchase the Software, the Trademarks
and the other Acquired Assets from Seller, if Seller desires to sell the same to
Buyer, and the parties wish to undertake other obligations towards one another,
all as more specifically set forth below.

AGREEMENT

In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties hereby agree as follows:


1.                                      DEFINITIONS

For purposes of this Agreement, the following words, terms and phrases, shall
have the following meanings and terms elsewhere defined in context shall have
the meanings there assigned:

“Acquired Assets” means the Software; all Intellectual Property and other
proprietary rights in the Software; all rights in the Trademarks; all rights in
any licenses held by Seller to Intellectual Property of third parties that is
used as a component of the Software, or that is used as a Trademark; all the
goodwill associated with the Trademarks and the Software Business; all
Competitive Restriction Rights of Seller with regard to any of Seller’s
employees; and the originals of all Intellectual Property registration, licenses
and other documents referred to in the final sentence of Section 3.3(b) and of
all Intellectual Property assignments, etc. referred to in Section 3.3(f). 
“Acquired Assets” does not include any cash or accounts receivable of Seller, or
any contract rights of Seller other than Competitive Restriction Rights and
licenses and Intellectual Property assignments as described above.  For
avoidance of doubt, the Acquired Assets do not include any assets used
exclusively in connection with lines of business of the Company other than the
Software Business.


--------------------------------------------------------------------------------


“Closing Documents” means the Bill of  Sale and Software and Trademark
Assignment attached hereto as Exhibit A and the Officer’s Certificate attached
hereto as Exhibit B.

“Competitive Restriction Rights” means all contractual or common-law rights of
Seller to prevent any of Seller’s present or former employees, consultants or
independent contractors from (a) competing with the Software Business or
engaging in a business competitive with the Software Business as an employee,
investor, consultant, etc.; (b) disclosing any trade secrets or confidential
information relating to the Software Business; (c) violating any of Seller’s
Intellectual Property rights; (d) soliciting on behalf of a business competitive
with the Software Business, any customer of the Software Business; or (e)
soliciting for other employment, any persons employed by the Software Business.

 “Contemplated Transactions” means (a) the acquisition of the Acquired Assets by
Buyer from Seller and the payment of the Purchase Consideration therefor; (b)
the execution, delivery and performance of the Closing Documents, and (c) the
performance by the Parties of their other covenants and obligations under this
Agreement and the Closing Documents.

“Escrow Agreement” means any contract made by either party constituting Seller
that governs a third-party escrow of any Source Code of any of the Software and
provides for the release of the escrowed Source Code to, or for the benefit of,
a licensee under specified conditions.  The parties to an Escrow Agreement
would, at a minimum, include a Seller party and a third-party escrow agent; the
licensee/beneficiary may be a party to the Agreement, or may simply be listed on
a list of beneficiaries.

“Escrow Documents” means all Escrow Agreements, all Escrow Requirements, and all
Source Code Licenses.

“Escrow Requirement” means any provision of a Software license or other
agreement between a Seller party and a licensee of the Software, that either (a)
imposes an absolute or contingent requirement upon the Company to establish an
Escrow Agreement for the benefit of the licensee, or (b) imposes an absolute or
contingent requirement upon the Company to release or deliver Source Code for
any of the Software directly to the licensee.

“Intellectual Property” means all trademarks and trademark rights, trade names
and trade name rights, service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all Source Code and object code), firmware, development tools, flow charts,
annotations, all databases and data collections and all rights therein, any
other confidential and proprietary right or information, whether or not subject
to statutory registration, and all related technical information, the
information set forth in manufacturing, engineering and technical drawings,
know-how and all pending applications for and registrations of patents, utility
models, trademarks, service marks and copyrights, and the right to sue for past
infringement, if any, in connection with any of the foregoing.

“License” means any agreement to which a Seller is a party, that entitles any
other party (a “Licensee”) to possess or use any of the Software.

“Maintenance Obligations” is defined in Section 3.4(b).

2


--------------------------------------------------------------------------------


“Software” means all executable code, object code and Source Code versions of
the two asset management and accounting software product lines heretofore
marketed by Seller as “Acufile” and “IntelliPlant” including all versions,
whether current or past, thereof and all related user and programmer
documentation, user, configuration, or installation manuals, specifications,
flow charts, logic diagrams, bug reports and debugging reports, development
records and version integrity and change management files, and including all
graphic, video, audio or textual content in any of the foregoing. Acufile is a
software system used by asset- and capital-intensive companies, including
utilities and energy companies to, among other things, compute tax depreciation,
maintain deferred taxes, calculate regulatory assets or liabilities and automate
the monthly closing process.  IntelliPlant is a complete capital project and
fixed asset system designed specifically for asset- and capital-intensive
companies, including utilities and energy companies, which enables organizations
to manage capital construction from the initial capital request (either through
a project or work order) through the entire life cycle of construction,
capitalization, depreciation and asset retirement.

“Software Business” means the business activities of the Company related to the
development, use, licensing, marketing, maintenance, updating, support and error
correction of the Software.

“Software Intellectual Property” means all the Intellectual Property embodied in
or related to the Software or used by Seller exclusively in the Software
Business.

“Support Business” means the provision, by or on behalf of the Company, of
warranty, maintenance, user support, error correction, and update services with
respect to the Software, as required by contractual commitments of the Company
in existence as of the date of this Agreement.

“Source Code” means any embodiment of any of the Software in the form of a
programming language that can be read by a suitably trained human programmer (as
opposed to object or executable code or machine language), together with any
programmer’s comments maintained by Seller with its copies of the
programming-language source code, and any linking, compiling and other
instructions or documentation necessary to enable competent programming
professionals to create executable code from the source code.

“Source Code License” means any contract or contractual provision (whether or
not denominated a “license”) that prescribes the terms, conditions and
restrictions applicable to the possession and use of Source Code by a licensee
of the Software to whom Source Code of any Software has been released.

“Trademarks” means all versions of the marks “Acufile” and “IntelliPlant,”
together with any other marks, whether or not registered, used by Seller as
trademarks or service marks exclusively in connection with the Software or the
Software Business, including any logos or other graphic representations thereof.

“Proceeding” means any action, arbitration, hearing, charge, investigation,
litigation, or suit (whether civil, criminal, administrative, or investigative)
commenced, brought, conducted, or heard by or before, or involving, any
governmental body or arbitrator.


2.                                       ACQUISITION OF ACQUIRED ASSETS


2.1         PURCHASE AND SALE OF ACQUIRED ASSETS


ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, BUYER
AGREES TO PURCHASE FROM SELLER, AND SELLER AGREES TO SELL, TRANSFER, CONVEY,
ASSIGN AND DELIVER TO BUYER, AT THE CLOSING,

3


--------------------------------------------------------------------------------



THE ACQUIRED ASSETS, FOR THE CONSIDERATION SPECIFIED IN SECTION 2.3 BELOW, FREE
AND CLEAR OF ANY LIENS OR SECURITY INTERESTS.


2.2        NO TRANSFER OR ASSUMPTION OF LIABILITIES OR OBLIGATIONS.

Buyer is not assuming any liability or obligation of any other Party that
existed, was accrued, or is based on matters that occurred, prior to the date of
this Agreement.  In particular, and without limiting the generality of the
foregoing, Buyer shall not assume any liabilities or obligations of Seller
arising out of the operation of the Software Business prior to Closing or the
operation of the Support Business either before or after Closing, and Seller
shall retain all such liabilities and obligations.


2.3        PURCHASE CONSIDERATION


IN CONSIDERATION FOR THE SALE, TRANSFER, CONVEYANCE, ASSIGNMENT, AND DELIVERY OF
THE ACQUIRED ASSETS BY SELLER TO BUYER, BUYER SHALL DELIVER AT CLOSING THE
PURCHASE CONSIDERATION, CONSISTING OF US $1,000,000, BY CHECK OR WIRE TRANSFER
PAYABLE TO SHEA DEVELOPMENT CORP. AT SHEA DEVELOPMENT OPERATING ACCOUNT –
COMERICA BANK, BANK CODE 111000753, ACCOUNT NUMBER 1881035255.


2.4        CONDITIONS PRECEDENT TO CLOSING.


(A)                                  BUYER’S OBLIGATION TO CONSUMMATE THE
CONTEMPLATED TRANSACTIONS IS EXPRESSLY CONDITIONED ON THE OCCURRENCE OF THE
FOLLOWING CONDITIONS PRECEDENT:

(I)                                    ALL OF THE EMPLOYEES OF SELLER WHO HAVE
BEEN INTERVIEWED AND OFFERED EMPLOYMENT BY BUYER PURSUANT TO SECTION 5 BELOW, OR
A SUBSET THEREOF SATISFACTORY TO BUYER, SHALL HAVE ACCEPTED EMPLOYMENT WITH
BUYER AT SALARIES, AND UPON TERMS AND CONDITIONS (INCLUDING COVENANTS RELATING
TO COMPETITION WITH BUYER) ACCEPTABLE TO BUYER.

(II)                                 BUYER SHALL HAVE HAD ADEQUATE OPPORTUNITY
TO REVIEW AND EVALUATE THE DOCUMENTS REFERRED TO IN SECTIONS 3.3(B), 3.3(F) AND
5 BELOW, THE LICENSES, THE MAINTENANCE OBLIGATIONS, AND THE ESCROW DOCUMENTS,
AND ANY OTHER DOCUMENTS REFERRED TO IN THE SCHEDULES, AND SELLER SHALL HAVE
PROVIDED BUYER WITH SUCH ADDITIONAL AVAILABLE INFORMATION RELATING THERETO AS
BUYER MAY HAVE REASONABLY REQUESTED;

(III)                              BUYER SHALL HAVE APPROVED THE TERMS OF THE
DOCUMENTS REFERRED TO IN SECTIONS 3.3(B), 3.3(F) AND 5 BELOW AND OF ALL EXISTING
LICENSES, MAINTENANCE OBLIGATIONS AND ESCROW DOCUMENTS,  AND SHALL HAVE APPROVED
THE FORM OF ANY PROPOSED NEW ESCROW DOCUMENTS NEEDED TO FULFILL ANY OBLIGATIONS
OF SELLER TO ENTER INTO ESCROW DOCUMENTS.  IN CONSIDERING APPROVAL OF ANY NEW
ESCROW DOCUMENTS, BUYER SHALL BE ENTITLED TO REQUIRE THAT BUYER BE NAMED AS AN
EXPRESS THIRD-PARTY BENEFICIARY THEREOF.

(IV)                             THE REPRESENTATIONS AND WARRANTIES OF SELLER
HEREIN SHALL BE TRUE AS OF THE CLOSING DATE, AND SELLER SHALL HAVE COMPLIED WITH
ALL ITS OBLIGATIONS ACCRUING HEREUNDER PRIOR TO THE CLOSING DATE.

(V)                                THIS AGREEMENT SHALL NOT HAVE BEEN
TERMINATED.

4


--------------------------------------------------------------------------------



(B)                                 SELLER’S OBLIGATION TO CONSUMMATE THE
CONTEMPLATED TRANSACTIONS IS EXPRESSLY CONDITIONED ON THE OCCURRENCE OF THE
FOLLOWING CONDITIONS PRECEDENT:

(I)                                    BUYER SHALL HAVE OFFERED EMPLOYMENT TO AT
LEAST SEVEN (7) OF THE EMPLOYEES OF SELLER INTERVIEWED PURSUANT TO SECTION 5.

(II)                                 THE REPRESENTATIONS AND WARRANTIES OF BUYER
HEREIN SHALL BE TRUE AS OF THE CLOSING DATE, AND BUYER SHALL HAVE COMPLIED WITH
ALL ITS OBLIGATIONS ACCRUING HEREUNDER PRIOR TO THE CLOSING DATE.

(III)                              THIS AGREEMENT SHALL NOT HAVE BEEN
TERMINATED.


2.5        TIME AND PLACE OF CLOSING

The closing of the Contemplated Transactions (the “Closing”) shall take place
upon not less than three (3) business days’ notice from Buyer to Seller (the
“Closing Date”), at the offices of Buyer’s counsel in Atlanta, Georgia.  The
Closing shall be effective as of 11:59 p.m. on the Closing Date, not later than
August 24, 2007.


2.6        CLOSING DELIVERIES AND POST-CLOSING CESSATION OF SELLER’S SOFTWARE
BUSINESS


(A)                                  AT THE CLOSING, BUYER SHALL DELIVER THE
PURCHASE CONSIDERATION.


(B)                                 AT THE CLOSING, BUYER AND SELLER SHALL EACH
EXECUTE AND DELIVER THE CLOSING DOCUMENTS TO ONE ANOTHER.


(C)                                  SIMULTANEOUSLY WITH THE CLOSING, SELLER
SHALL DELIVER TO BUYER PHYSICAL POSSESSION OF ALL OF THE ACQUIRED ASSETS,
SUBJECT TO SELLER’S LICENSE FROM BUYER TO POSSESS AND USE COPIES OF CERTAIN OF
THOSE ASSETS TO OPERATE THE SUPPORT BUSINESS AFTER CLOSING AS SET FORTH IN
SECTION 6 BELOW.


(D)                                 PROMPTLY AFTER THE CLOSING, SELLER SHALL
UNDERTAKE AN ORDERLY EXIT OF THE SOFTWARE BUSINESS.  SELLER WILL PROMPTLY
PUBLISH ON ITS WEBSITE, AND TRANSMIT TO EACH OF ITS LICENSEES WHO ARE PARTIES TO
ONGOING MAINTENANCE OBLIGATIONS, AN ANNOUNCEMENT, IN A FORM APPROVED BY BUYER,
STATING THAT SELLER WILL BE EXITING THE BUSINESS AND WILL NO LONGER MARKET OR
SELL THE SOFTWARE, EXCEPT FOR PROVIDING SUPPORT TO EXISTING LICENSEES AS
REQUIRED BY ITS EXISTING CONTRACTUAL COMMITMENTS (SEE EXHIBIT C).


3.                                       REPRESENTATIONS AND WARRANTIES OF
SELLER

The Parties constituting Seller jointly and severally represent and warrant to
Buyer that the statements contained in this Section 3 are true, correct and
complete as of the date hereof, and will be true, correct and complete as of the
Closing Date:


3.1        ORGANIZATION AND AUTHORITY


(A)                                  THE PARTIES CONSTITUTING SELLER ARE
CORPORATIONS DULY ORGANIZED, AND VALIDLY EXISTING UNDER THE LAWS OF NEVADA
(SHEA) AND GEORGIA (THE COMPANY), EACH WITH ALL REQUISITE CORPORATE POWER,
AUTHORITY AND CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE CLOSING
DOCUMENTS AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE CLOSING
DOCUMENTS. SELLER HAS DULY APPROVED AND AUTHORIZED THIS AGREEMENT AND THE
CONTEMPLATED TRANSACTIONS.

5


--------------------------------------------------------------------------------



(B)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED
TRANSACTIONS WILL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME) CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF, ANY PROVISION OF
THE ARTICLES OR CERTIFICATE OF INCORPORATION OF, OR THE BYLAWS OF, OF SELLER, OR
ANY CONTRACT OR UNDERTAKING BY WHICH SELLER OR THE ACQUIRED ASSETS MAY BE BOUND.


3.2        TITLE TO ASSETS


(A)                                  SELLER HAS, AND AT CLOSING WILL HAVE, GOOD
TITLE TO ALL OF THE ACQUIRED ASSETS, AND SELLER HAS THE UNRESTRICTED RIGHT TO
TRANSFER THESE RIGHTS TO BUYER, FREE AND CLEAR OF ALL MORTGAGES, LIENS, PLEDGES,
CHARGES OR ENCUMBRANCES OF ANY KIND OR CHARACTER.


3.3        INTELLECTUAL PROPERTY


(A)                                  THE COMPANY OWNS, OR IS LICENSED OR
OTHERWISE POSSESSES LEGALLY ENFORCEABLE RIGHTS TO USE, ALL SOFTWARE INTELLECTUAL
PROPERTY THAT IS OR HAS BEEN USED IN THE SOFTWARE BUSINESS. EXCEPT AS SET FORTH
IN SCHEDULE 3.3(A), THE COMPANY HAS NOT (I) LICENSED OR DELIVERED ANY SOURCE
CODE TO ANY THIRD PARTY OR (II) ENTERED INTO ANY EXCLUSIVE AGREEMENTS RELATING
TO ANY SOFTWARE INTELLECTUAL PROPERTY WITH ANY THIRD PARTY. SELLER IS NOT
CONTRACTUALLY OBLIGATED TO PROVIDE THE SOFTWARE IN THE FUTURE TO ANY THIRD
PARTY, UNDER LICENSE OR OTHERWISE, EXCEPT TO THE LICENSEES PURSUANT TO LICENSES,
MAINTENANCE OBLIGATIONS, AND ESCROW DOCUMENTS DISCLOSED UNDER SECTION 3.4 AND
HERETOFORE DELIVERED TO BUYER.


(B)                                 SCHEDULE 3.3(B) LISTS (I) ALL PATENTS AND
PATENT APPLICATIONS AND ALL REGISTERED TRADEMARKS, TRADE NAMES AND SERVICE
MARKS, REGISTERED COPYRIGHTS, AND DOMAIN NAMES, INCLUDED IN THE SOFTWARE
INTELLECTUAL PROPERTY, INCLUDING THE JURISDICTIONS IN WHICH EACH SUCH
INTELLECTUAL PROPERTY RIGHT HAS BEEN ISSUED OR REGISTERED OR IN WHICH ANY
APPLICATION FOR SUCH ISSUANCE AND REGISTRATION HAS BEEN FILED, (II) ALL
UNREGISTERED TRADEMARKS USED IN CONNECTION WITH THE SOFTWARE OR THE SOFTWARE
BUSINESS; (III) ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS TO WHICH THE
COMPANY IS A PARTY AND PURSUANT TO WHICH ANY OTHER PERSON OR ENTITY IS
AUTHORIZED TO USE ANY SOFTWARE INTELLECTUAL PROPERTY, AND (IV) ALL LICENSES,
SUBLICENSES AND OTHER AGREEMENTS TO WHICH THE COMPANY IS A PARTY AND PURSUANT TO
WHICH THE COMPANY IS AUTHORIZED TO USE ANY THIRD-PARTY INTELLECTUAL PROPERTY
(“THIRD PARTY IP RIGHTS”) WHICH ARE INCORPORATED IN OR FORM A PART OF ANY
SOFTWARE OR WHICH ARE OTHERWISE USED BY THE COMPANY IN THE SOFTWARE BUSINESS,
OTHER THAN COMMERCIAL OFF-THE-SHELF SOFTWARE PROGRAMS THAT ARE LICENSED UNDER
STANDARD “SHRINK WRAP” OR “CLICK WRAP” LICENSE AGREEMENTS AND THAT ARE PRICED AT
LESS THAN $500 PER COPY.  SELLER HAS PROVIDED BUYER WITH TRUE AND ACCURATE
COPIES OF ALL INTELLECTUAL PROPERTY REGISTRATIONS AND ALL LICENSES, SUBLICENSES
AND OTHER AGREEMENTS REFERRED TO ABOVE, OTHER THAN THE “SHRINK WRAP” OR “CLICK
WRAP” LICENSES.


(C)                                  NO PERSON OR ENTITY (INCLUDING EMPLOYEES
AND FORMER EMPLOYEES OF THE COMPANY) IS, TO THE BEST KNOWLEDGE OF THE COMPANY,
INFRINGING, MISAPPROPRIATING OR OTHERWISE MAKING ANY UNAUTHORIZED USE OR
DISCLOSURE OF ANY SOFTWARE INTELLECTUAL PROPERTY RIGHTS OF THE COMPANY OR ANY
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY TO THE EXTENT LICENSED BY OR
THROUGH THE COMPANY. THE COMPANY HAS NOT ENTERED INTO ANY AGREEMENT TO INDEMNIFY
ANY OTHER PERSON OR ENTITY AGAINST ANY PENDING OR OVERTLY THREATENED CHARGE OF
INFRINGEMENT OF ANY SOFTWARE INTELLECTUAL PROPERTY.


(D)                                 THE COMPANY IS NOT, NOR WILL IT BE AS A
RESULT OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, IN BREACH OF ANY LICENSE, SUBLICENSE OR OTHER
AGREEMENT RELATING TO THE SOFTWARE INTELLECTUAL PROPERTY OR THIRD PARTY IP
RIGHTS.


(E)                                  ALL PATENTS, REGISTERED TRADEMARKS, SERVICE
MARKS AND COPYRIGHTS HELD BY THE COMPANY WITH RESPECT TO THE SOFTWARE ARE, TO
THE BEST KNOWLEDGE OF THE COMPANY, VALID AND SUBSISTING, AND THE MANUFACTURING,
MARKETING, AND LICENSING OF THE SOFTWARE, TO THE BEST KNOWLEDGE OF THE COMPANY,
DOES

6


--------------------------------------------------------------------------------



NOT INFRINGE ANY PATENT, TRADEMARK, SERVICE MARK, COPYRIGHT, TRADE SECRET OR
OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY. THE COMPANY (I) HAS NOT BEEN SUED IN
ANY PROCEEDING INVOLVING A CLAIM OF INFRINGEMENT OF ANY PATENTS, TRADEMARKS,
SERVICE MARKS, COPYRIGHTS OR VIOLATION OF ANY TRADE SECRET OR OTHER PROPRIETARY
RIGHT OF ANY THIRD PARTY; AND (II) HAS NOT BROUGHT ANY PROCEEDING FOR
INFRINGEMENT OF SOFTWARE INTELLECTUAL PROPERTY OR BREACH OF ANY LICENSE OR
AGREEMENT INVOLVING INTELLECTUAL PROPERTY AGAINST ANY THIRD PARTY.


(F)                                    THE COMPANY HAS SECURED FROM ALL
CONSULTANTS AND EMPLOYEES WHO CONTRIBUTED TO THE CREATION OR DEVELOPMENT OF
SOFTWARE INTELLECTUAL PROPERTY, VALID WRITTEN ASSIGNMENTS OF THE COPYRIGHT AND
PATENT RIGHTS TO, AND WAIVER OF ANY MORAL RIGHTS IN, SUCH CONTRIBUTIONS, TO THE
EXTENT THAT THE COMPANY DID NOT AUTOMATICALLY ACQUIRE OWNERSHIP OF THE SAME BY
OPERATION OF LAW AT THE TIME OF THEIR CREATION.


(G)                                 THE COMPANY HAS TAKEN REASONABLY NECESSARY
AND APPROPRIATE STEPS TO PROTECT AND PRESERVE THE CONFIDENTIALITY OF ALL
SOFTWARE INTELLECTUAL PROPERTY AND OTHER INFORMATION RELATING TO THE SOFTWARE
BUSINESS THAT IS NOT OTHERWISE PROTECTED BY PATENTS, PATENT APPLICATIONS OR
COPYRIGHT AND THAT IS NOT GENERALLY KNOWN OR READILY AVAILABLE TO THE PUBLIC
(“CONFIDENTIAL INFORMATION”).  ALL DISCLOSURE OF CONFIDENTIAL INFORMATION BY THE
COMPANY TO A THIRD PARTY HAS BEEN PURSUANT TO A WRITTEN AGREEMENT BETWEEN THE
COMPANY AND SUCH THIRD PARTY REQUIRING THE THIRD PARTY TO MAINTAIN THE
CONFIDENTIALITY THEREOF.


3.4        LICENSES, MAINTENANCE AND SUPPORT OBLIGATIONS AND ESCROW DOCUMENTS


(A)                                  SCHEDULE 3.4(A) CONTAINS A TRUE AND
COMPLETE LIST OF EACH OF THE LICENSES OF THE COMPANY, AND IDENTIFIES ANY
LICENSES THAT ARE SUBJECT TO ANY DISPUTE OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED DISPUTE.  THERE ARE NO MATERIAL OBLIGATIONS OF THE COMPANY UNDER ANY
LICENSE, EXCEPT FOR ANY MAINTENANCE OBLIGATIONS THAT MAY BE CONTAINED THEREIN.


(B)                                 SCHEDULE 3.4(B) SETS FORTH A TRUE AND
COMPLETE LIST OF ALL WRITTEN WARRANTIES, MAINTENANCE AGREEMENTS AND SUPPORT
AGREEMENTS OF THE COMPANY IN RESPECT OF THE SOFTWARE, WHICH ARE NOW IN EFFECT,
INCLUDING ANY WARRANTY, MAINTENANCE OR SUPPORT OBLIGATIONS THAT ARE CONTAINED IN
A LICENSE (COLLECTIVELY, THE “MAINTENANCE OBLIGATIONS”), IDENTIFYING EACH BY THE
TITLE OF THE DOCUMENT, THE DATE OF THE DOCUMENT, THE IDENTITY OF THE OTHER PARTY
OR PARTIES, THE END DATE OF THE CURRENT TERM OF EACH SUCH MAINTENANCE
OBLIGATION, AND THE END DATE OF THE FINAL RENEWAL  TERM, IF ANY, AVAILABLE AT
THE OPTION OF THE LICENSEE, AND SPECIFICALLY IDENTIFYING ANY MAINTENANCE
OBLIGATION THAT IS SUBJECT TO ANY DISPUTE OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED DISPUTE..


(C)                                  SCHEDULE 3.4 (C) SETS FORTH (I) A TRUE AND
COMPLETE LIST OF ALL ESCROW DOCUMENTS CURRENTLY IN EFFECT, IDENTIFYING ANY
ESCROW DOCUMENT THAT IS SUBJECT TO ANY DEMAND FOR RELEASE OF ANY OF THE ESCROWED
SOURCE CODE OR TO ANY DISPUTE OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
DISPUTE; AND (II) THE DURATION OF THE MAINTENANCE OBLIGATION WHICH IS SECURED BY
THE RESPECTIVE ESCROW DOCUMENT.


(D)                                 TRUE AND CORRECT COPIES OF ALL OF THE
DOCUMENTS REQUIRED TO BE DISCLOSED UNDER THIS SECTION 3.4 HAVE BEEN DELIVERED TO
BUYER PRIOR TO THE EXECUTION OF THIS AGREEMENT. NO PARTY TO ANY DOCUMENT
REQUIRED TO BE DISCLOSED UNDER THIS SECTION 3.4 HAS RECEIVED NOTICE EITHER THAT
IT IS, OR WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BE, IN VIOLATION OR BREACH
OF OR DEFAULT UNDER ANY SUCH DOCUMENT.


3.5        LEGAL PROCEEDINGS; ORDERS


(A)                                  THERE IS NO PENDING PROCEEDING: (I) THAT
HAS BEEN COMMENCED BY OR AGAINST SELLER WITH RESPECT TO THE ACQUIRED ASSETS OR
THE SOFTWARE; OR (II) THAT CHALLENGES, OR THAT MAY HAVE THE EFFECT OF
PREVENTING, DELAYING, MAKING ILLEGAL, OR OTHERWISE INTERFERING WITH, ANY OF THE
CONTEMPLATED TRANSACTIONS.  NO SUCH PROCEEDING HAS BEEN THREATENED IN WRITING
OR, TO THE KNOWLEDGE OF SELLER, ORALLY. THERE IS NO COURT ORDER TO WHICH SELLER
IS SUBJECT WITH RESPECT TO THE ACQUIRED ASSETS.

7


--------------------------------------------------------------------------------



(B)                                 THERE ARE NO EXISTING OR, TO THE KNOWLEDGE
OF SELLER, THREATENED, PROCEEDINGS AGAINST SELLER (I) CLAIMING THAT THE
SOFTWARE, ANY TRADEMARK OR THE OPERATION OF THE SOFTWARE BUSINESS INFRINGES THE
PATENT, COPYRIGHT, TRADEMARK, OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY, OR (II) CLAIMING BREACH OF SELLER’S OBLIGATIONS UNDER ANY OF ITS
CONTRACTS RELATED TO THE SOFTWARE BUSINESS.


3.6        BROKERS OR FINDERS

Seller has not incurred any obligation or liability, contingent or otherwise,
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with this Agreement.


4.                                       REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:


4.1        ORGANIZATION AND AUTHORITY


(A)                                  BUYER IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF DELAWARE AND HAS THE CORPORATE POWER,
AUTHORITY, AND CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE CLOSING
DOCUMENTS AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE CLOSING
DOCUMENTS. BUYER HAS DULY APPROVED AND AUTHORIZED THIS AGREEMENT AND THE
CONTEMPLATED TRANSACTIONS.


(B)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED
TRANSACTIONS WILL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME), CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF ANY PROVISION OF
THE ARTICLES OR CERTIFICATE OF INCORPORATION OF, OR THE BYLAWS OF, BUYER OR OF
ANY CONTRACT IN WHICH BUYER MAY BE BOUND.


4.2        CERTAIN PROCEEDINGS

There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Contemplated Transactions.  To the
knowledge of Buyer, no such Proceeding has been threatened.


4.3        BROKERS OR FINDERS

Buyer has not incurred any obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement.


5.                                       EMPLOYEES

From and after the date of this Agreement, upon reasonable notice from Buyer the
Company will (i) provide Buyer with current salary and benefit information on
all twelve (12) non-clerical employees and other personnel of the Company
involved in the Software Business; (ii) allow Buyer the opportunity to interview
any or all twelve of the foregoing personnel and to offer employment to any such
personnel that Buyer wishes to hire, provided that Buyer shall designate at
least one technical employee and one functional employee whom Seller may  retain
for its Support Business; and (iii) provide Buyer with true and correct copies
of any contracts of employment, employee confidentiality or invention assignment
agreements, and agreements conferring Competitive Restriction Rights with
respect to such employees. Prior to and after the Closing, Seller will assist
and cooperate with Buyer in the transition to Buyer’s employment of any
employees so hired.

8


--------------------------------------------------------------------------------


6.                                       LIMITED LICENSE BACK TO SELLER FOR
SUPPORT BUSINESS; COVENANT TO FULFILL MAINTENANCE OBLIGATIONS; POST-CLOSING
ENFORCEMENT AND ASSIGNMENT OF LICENSES


6.1        SUPPORT LICENSE TO SELLER; TITLE TO DERIVATIVE WORKS; SOURCE CODE
PROTECTION


(A)                                  NOTWITHSTANDING THE TRANSFER OF SELLER’S
OWNERSHIP RIGHTS IN THE ACQUIRED ASSETS TO BUYER AS SET FORTH ABOVE, BUYER
HEREBY GRANTS TO SELLER, EFFECTIVE AS OF THE CLOSING, A NONEXCLUSIVE,
ROYALTY-FREE, LIMITED, SHORT-TERM LICENSE, PURELY ON AN “AS-IS” BASIS AND
WITHOUT ANY WARRANTY BY BUYER WHATSOEVER, FOR SELLER TO CONTINUE TO POSSESS AND
USE COPIES OF THE SOFTWARE, SOLELY FOR INTERNAL USE BY SELLER’S EMPLOYEES FOR
THE PURPOSE OF OPERATING THE SUPPORT BUSINESS AFTER THE CLOSING DATE FOR THOSE
RESPECTIVE PERIODS OF TIME REQUIRED BY THE VARIOUS MAINTENANCE OBLIGATIONS, IN
ORDER TO FULFILL THE MAINTENANCE OBLIGATIONS AND EFFECT AN ORDERLY CESSATION OF
OPERATIONS OF THE SUPPORT BUSINESS.  THIS INCLUDES A LICENSE FOR SELLER TO
RETAIN COPIES OF THE SOURCE CODE FOR USE IN FIXING “BUGS” AND UPDATING,
MAINTAINING AND IMPROVING THE SOFTWARE AS AND TO THE EXTENT REQUIRED BY THE
MAINTENANCE OBLIGATIONS.


(B)                                 SELLER SHALL DELIVER TO BUYER COPIES OF ALL
REVISIONS, ENHANCEMENTS, MODIFICATIONS, AND UPDATES TO THE SOFTWARE, IN BOTH
SOURCE CODE AND EXECUTABLE FORM, SUBSTANTIALLY SIMULTANEOUSLY WITH THE DELIVERY
OF EXECUTABLE VERSIONS THEREOF TO LICENSEES UNDER MAINTENANCE OBLIGATIONS. BUYER
SHALL BE THE EXCLUSIVE OWNER OF ALL SUCH REVISIONS, ETC. AND OF ANY OTHER
DERIVATIVE WORKS OF THE SOFTWARE, AND UPON REQUEST SELLER WILL EXECUTE A WRITTEN
ASSIGNMENT THEREOF TO BUYER CONFIRMING BUYER’S OWNERSHIP.


(C)                                  IT IS OF THE ESSENCE OF THIS AGREEMENT THAT
SELLER SHALL, AND SHALL REQUIRE ITS EMPLOYEES TO, TREAT ALL COPIES OF THE
SOFTWARE AND ITS SOURCE CODE REMAINING IN SELLER’S POSSESSION AS CONFIDENTIAL
INFORMATION OF BUYER; SHALL USE DUE CARE (AND IN ANY EVENT AT LEAST THAT DEGREE
OF CARE THAT SELLER USES IN PROTECTING ITS OWN MOST SENSITIVE CONFIDENTIAL
INFORMATION) TO PRESERVE THE CONFIDENTIALITY THEREOF; SHALL PERMIT ACCESS TO
SOURCE CODE ONLY ON A PASSWORD-PROTECTED BASIS BY SELLER’S EMPLOYEES HAVING A
“NEED TO KNOW” IN ORDER TO PERFORM THEIR DUTIES AND SHALL KEEP APPROPRIATE
RECORDS OF THE WHEREABOUTS OF ALL COPIES OF THE SOURCE CODE AND OF THE PARTIES
HAVING ACCESS THERETO; AND SHALL NOT USE, DISCLOSE, DISTRIBUTE, OR PERMIT
THIRD-PARTY ACCESS TO THE SOURCE CODE OR ANY OTHER SUCH CONFIDENTIAL INFORMATION
EXCEPT AS REQUIRED BY THE MAINTENANCE OBLIGATIONS. WITH RESPECT TO ANY
PARTICULAR ITEM OF CONFIDENTIAL INFORMATION RETAINED BY SELLER AFTER CLOSING,
SELLER’S CONFIDENTIALITY OBLIGATIONS SHALL TERMINATE AT SUCH TIME AS THAT
INFORMATION BECOMES GENERALLY KNOWN BY OR READILY AVAILABLE TO THE PUBLIC OTHER
THAN THROUGH THE ACT OR OMISSION OF SELLER, SELLER’S PERSONNEL OR ANY OF
SELLER’S LICENSEES.


6.2        FULFILLMENT OF MAINTENANCE OBLIGATIONS


(A)                                  IT IS THE MUTUAL DESIRE OF THE PARTIES THAT
SELLER’S LICENSEES SHALL CONTINUE TO RECEIVE FROM SELLER WARRANTY, MAINTENANCE,
AND SUPPORT FOR THE SOFTWARE, FOR SO LONG AS THEY ARE ENTITLED TO THE SAME UNDER
THE MAINTENANCE OBLIGATIONS, AND IN ACCORDANCE WITH THE MAINTENANCE
OBLIGATIONS.  ACCORDINGLY, FOR SO LONG AS MAINTENANCE OBLIGATIONS REMAIN IN
EFFECT, SELLER COVENANTS THAT IT SHALL, SOLELY AT SELLER’S EXPENSE, COMPLY WITH
AND FULFILL IN ALL MATERIAL RESPECTS ALL OF ITS DUTIES AND OBLIGATIONS UNDER ALL
OF THE MAINTENANCE OBLIGATIONS, IN PARTICULAR SO AS TO PREVENT ANY VALID CLAIM
BY A LICENSEE FOR BREACH OF CONTRACT OR FOR RELEASE OF THE SOURCE CODE.  IN THIS
CONNECTION SELLER SHALL THROUGHOUT THE TERM OF ITS MAINTENANCE OBLIGATIONS
EMPLOY SUFFICIENT PERSONNEL, INCLUDING ONE EMPLOYEE WITH TECHNICAL EXPERTISE AND
ONE WITH FUNCTIONAL EXPERTISE, APPROPRIATE TO PERFORM SELLER’S MAINTENANCE
OBLIGATIONS AT A LEVEL CONSISTENT WITH ALL CONTRACTUAL REQUIREMENTS AND INDUSTRY
NORMS. AS STATED IN SECTION 5, AFTER INTERVIEWING SELLER’S PERSONNEL BUYER WILL
DESIGNATE AT LEAST ONE TECHNICAL AND ONE FUNCTIONAL EMPLOYEE THAT SELLER MAY
RETAIN FOR THIS PURPOSE.


(B)                                 BEGINNING IMMEDIATELY AFTER EXECUTION OF
THIS AGREEMENT SELLER SHALL TAKE ANY ACTIONS THAT SELLER IS PERMITTED TO TAKE,
AS SOON AS SELLER IS PERMITTED TO TAKE THEM, IN ORDER TO PREVENT

9


--------------------------------------------------------------------------------



AUTOMATIC OR CONSENSUAL RENEWAL OF ANY OF ITS MAINTENANCE OBLIGATIONS, AND
SELLER SHALL TERMINATE EACH MAINTENANCE OBLIGATION AS SOON AS SELLER IS
CONTRACTUALLY PERMITTED TO DO SO.


6.3        EARLY TERMINATION OF MAINTENANCE OBLIGATIONS BY MUTUAL CONSENT

Notwithstanding the foregoing, nothing shall prevent Seller from negotiating
with any Licensee a mutually-agreed settlement, buy-out, or other consensual
termination of Seller’s Maintenance obligations to that Licensee, provided that
no such negotiated settlement, buyout, or termination may involve the release
(or the contingent possibility of release) of any Source Code to the Licensee
without the prior written consent of Buyer in each case.  After the Maintenance
Obligations have expired or otherwise been satisfied, Seller shall discontinue
the operation of the Support Business and deliver exclusive possession of the
remaining copies of the Software and all Software Intellectual Property to
Buyer.


6.4        ENFORCEMENT OF LICENSEE OBLIGATIONS.

It is acknowledged that the existing Licenses and Maintenance Obligations
between the Company and Licensees shall survive in accordance with their terms
notwithstanding the transfer of the Software to Buyer, and that Seller shall be
entitled to enforce the respective Licensees’ obligations thereunder, including
collecting payment under any executory payment obligations.  Seller shall
promptly report to Buyer, in writing, any material breach by any Licensee of the
confidentiality requirements, use, copying or distribution restrictions,
intellectual property protection provisions, or similar provisions of any
License Agreement which comes to Seller’s attention.  In the case of any such
material breach, Seller will reasonably cooperate with Buyer with respect to the
enforcement of these provisions, including declaring a default under the
relevant agreement if requested by Buyer, and including permitting Buyer to
institute an action under the relevant agreement, in the name of the Company, to
enforce the Company’s rights under the agreement; however, Seller shall not be
obligated to incur any out-of-pocket expense in connection with such
cooperation, unless Buyer agrees to reimburse the same.


6.5        POST-CLOSING ASSIGNMENT OF LICENSES

Promptly upon the expiration, satisfaction or termination of all Maintenance
Obligations and other executory obligations on the part of Seller to a given
Licensee, Seller shall assign to Buyer all of Seller’s rights under all Licenses
and Maintenance Obligations to that Licensee.  Likewise, if, for any reason,
Source Code is released to any Licensee pursuant to Maintenance Obligations,
Escrow Documents or otherwise, Seller shall promptly assign to Buyer all of
Seller’s rights under the relevant Source Code License.  To the extent possible,
Seller does hereby assign all the rights described above, each such assignment
to become effective at the relevant time described above, and upon request of
Buyer, Seller shall execute at that time a confirmatory written assignment.


6.6        BUYER MAY OFFER SUBSTITUTE SOFTWARE.

Seller acknowledges that Buyer may, and shall be fully entitled to, offer any
Licensee the opportunity to transition from the Software to Buyer’s other
software products on such terms as may be satisfactory to the Licensee and
Buyer.


7.                                       CONFIDENTIALITY


FROM AND AFTER THE CLOSING, SELLER WILL TREAT AND HOLD IN TRUST, AS CONFIDENTIAL
INFORMATION OF BUYER, ALL CONFIDENTIAL AND PROPRIETARY INFORMATION AND TRADE
SECRETS FORMERLY OWNED BY SELLER THAT ARE INCLUDED IN THE ACQUIRED ASSETS, AS
WELL AS THIS AGREEMENT AND THE TERMS AND CONDITIONS HEREOF, AND WILL NOT
DISCLOSE OR USE THE SAME EXCEPT AS EXPRESSLY AUTHORIZED EITHER BY THIS AGREEMENT
OR OTHERWISE IN WRITING BY

10


--------------------------------------------------------------------------------



BUYER; PROVIDED, HOWEVER, THAT THIS SECTION 7 SHALL NOT RESTRICT DISCLOSURE OF
ANY SUCH INFORMATION  TO THE EXTENT THAT, IN THE WRITTEN OPINION OF SELLER’S
COUNSEL, DISCLOSURE IS REQUIRED BY LAW OR BY ORDER OF ANY COURT OF COMPETENT
JURISDICTION.  IF, ON ADVICE OF COUNSEL, SELLER DETERMINES THAT ANY SUCH
INFORMATION IS REQUIRED BY LAW OR COURT ORDER TO BE DISCLOSED, SELLER WILL AS
SOON AS PRACTICABLE (AND IN ANY EVENT BEFORE DISCLOSURE) NOTIFY BUYER OF THE
REQUIREMENT AND COOPERATE WITH BUYER TO MINIMIZE THE REQUIRED DISCLOSURE, FOR
EXAMPLE BY SEEKING A PROTECTIVE ORDER, OR BY REQUESTING CONFIDENTIAL TREATMENT
AND REDACTION OF ANY DOCUMENT REQUIRED TO BE FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION. THE PARTIES ACKNOWLEDGE THAT MONEY DAMAGES WOULD NOT BE AN
ADEQUATE REMEDY FOR BREACH OF THIS SECTION 7, AND ACCORDINGLY INJUNCTIVE OR
OTHER EQUITABLE RELIEF IS APPROPRIATE TO ENFORCE THE PROVISIONS HEREOF.


8.                                       TERMINATION


8.1        TERMINATION EVENTS

This Agreement may be terminated by any Party, for convenience and without
cause, by written notice given prior to or at the Closing.  In addition, and
without limiting the foregoing, this Agreement may be terminated by written
notice at any time prior to, or at, the Closing:


(A)                                  BY EITHER PARTY, IF A MATERIAL BREACH OF
ANY PROVISION OF THIS AGREEMENT HAS BEEN COMMITTED BY THE OTHER PARTY AND SUCH
BREACH HAS NOT BEEN WAIVED AND HAS NOT BEEN CURED AFTER TEN (10) DAYS’ WRITTEN
NOTICE BY THE NON-BREACHING PARTY TO THE BREACHING PARTY;


(B)                                 BY MUTUAL CONSENT OF ALL OF THE PARTIES;


(C)                                  BY BUYER ON THE ONE HAND, OR SELLER ON THE
OTHER HAND, IF THE CLOSING HAS NOT OCCURRED (OTHER THAN THROUGH THE FAILURE OF
ANY PARTY SEEKING TO TERMINATE THIS AGREEMENT TO COMPLY FULLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT, OR TO MEET CONDITIONS PRECEDENT TO THE OTHER
PARTY’S OBLIGATION TO CLOSE) ON OR BEFORE AUGUST 31, 2007.

Following the Closing, this Agreement may not be terminated by either party.


8.2        EFFECT OF TERMINATION

Each Party’s right of termination under Section 8.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 8.1, all further obligations of the Parties under
this Agreement will terminate, except that the obligations in Section 11 will
survive; provided, however, that if this Agreement is terminated by a Party
because of the breach of the Agreement by the other Party or because one or more
of the conditions to the terminating Party’s obligations under this Agreement is
not satisfied as a result of the other Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s right to pursue all
legal remedies will survive such termination unimpaired.


9.                                       POST-CLOSING RESTRICTIONS ON SELLER


9.1        NONCOMPETITION.

For a period of three (3) years after the termination of the last of the
Maintenance Obligations in effect, Seller (including entities controlled by
Seller and including Seller’s employees, officers and directors at the relevant
time) shall not, anywhere in the United States or Canada, directly or indirectly
invest in, own, manage, operate, finance, control, advise, render services to or
guarantee the obligations of any Person engaged in or planning to become engaged
in a business that is competitive with the Software Business, or

11


--------------------------------------------------------------------------------


that sells products or services that fill substantially the same market need as
any of the Software (“Competing Business”), provided, however, that Seller may
purchase or otherwise acquire up to (but not more than) two percent (2%) of any
class of the securities of any Person (but may not otherwise participate in the
activities of such Person) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Exchange Act.  Seller shall take appropriate action, by agreement, instruction
or otherwise, to ensure that its employees, officers, and directors do not
engage in competitive activities that Seller is prohibited from engaging in
hereunder.  Buyer acknowledges that the Seller is in the MeterMesh solution
business with some of the same or similar customers and Seller will continue to
pursue that business in a non competitive way to the software application
business.


9.2        NONSOLICITATION

For a period of three (3) years after the Closing Date, Seller shall not,
directly or indirectly:


(A)                      SOLICIT THE BUSINESS OF ANY PERSON WHO IS A CUSTOMER OF
BUYER ON BEHALF OF A COMPETING BUSINESS;


(B)                     CAUSE, INDUCE OR ATTEMPT TO CAUSE OR INDUCE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE, EMPLOYEE, CONSULTANT OR
OTHER BUSINESS RELATION OF BUYER TO CEASE DOING BUSINESS WITH BUYER, TO DEAL
WITH ANY COMPETITOR OF BUYER OR IN ANY WAY INTERFERE WITH ITS RELATIONSHIP WITH
BUYER;


(C)                      HIRE, RETAIN OR ATTEMPT TO HIRE OR RETAIN ANY EMPLOYEE
OR INDEPENDENT CONTRACTOR OF BUYER OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN BUYER AND ANY OF ITS EMPLOYEES OR INDEPENDENT CONTRACTORS.


9.3        MUTUAL NONDISPARAGEMENT

After the Closing Date, neither Seller nor Buyer or any of their respective
shareholders, officers, directors, employees or agents will disparage the
other.  Provided, however, nothing shall limit the ability of Buyer and its
employees to compare the relative merits of Acufile and IntelliPlant in the
marketplace.


9.4        MODIFICATION OF COVENANT

If a final judgment of a court or tribunal of competent jurisdiction determines
that any term or provision contained in Section 9.1 through (c) is invalid or
unenforceable, then the parties agree that the court or tribunal will have the
power to reduce the scope, duration or geographic area of the term or provision,
to delete specific words or phrases or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision. This Section 9 will be enforceable as so modified after the
expiration of the time within which the judgment may be appealed. This Section 9
is reasonable and necessary to protect and preserve Buyer’s legitimate business
interests and the value of the Assets and to prevent any unfair advantage
conferred on Seller.


10.                                 SURVIVAL OF WARRANTIES AND COVENANTS; 
INDEMNIFICATION


10.1                                        SURVIVAL

All representations, warranties, covenants, rights, and obligations in this
Agreement and any Closing Document delivered pursuant to this Agreement will
survive the Closing.

12


--------------------------------------------------------------------------------



10.2                                                   INDEMNIFICATION AND
REIMBURSEMENT BY SELLER

The parties constituting Seller, jointly and severally, shall indemnify, defend,
and hold harmless Buyer and its employees, agents, representatives,
shareholders, and subsidiaries (collectively, the “Indemnified Persons”), and
will pay or, if paid by an Indemnified Person, reimburse the Indemnified Persons
for, any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees and expenses) or
diminution of value, whether or not involving a third-party claim (collectively,
“Damages”), arising from or in connection with:

(a)                                 any breach of any representation or warranty
made by Seller in (i) this Agreement, (ii) any Closing Document or (iii) any
other certificate, document, writing or instrument delivered by Seller pursuant
to this Agreement;

(b)                                any breach of any covenant or obligation of
Seller in this Agreement, any Closing Document, or in any other certificate,
document, writing or instrument delivered by Seller pursuant to this Agreement,
including covenants to be performed after the Closing;

(c)                                 the operation of the Software Business prior
to the Closing, or any product or component thereof sold or licensed by, or any
services provided by, Seller, in whole or in part, prior to the Closing Date in
connection with the Software Business;

(d)                                any brokerage or finder’s fees or commissions
or similar payments based upon any agreement or understanding made, or alleged
to have been made, by any Person with Seller (or any Person acting on their
behalf) in connection with any of the Contemplated Transactions;

(e)                                 any claim that the Software, or any part
thereof, or any of the Trademarks, infringe Intellectual Property rights of a
third party;

(f)                                   Seller’s relationships with its Licensees,
including without limitation the performance, non-performance, or breach by
Seller of any of the Maintenance Obligations or Escrow Documents before or after
the Closing;

(g)                                Seller’s relationships with its employees,
including without limitation the performance, non-performance, or breach by
Seller of any obligations with respect to compensation or benefits;

(h)                                the breach by any Licensee of a License
Agreement or Source Code License Agreement pertaining to the Software.

(i)                                    Seller’ wind-down of, and exit from the
Software Business after the Closing, including any termination by Seller of any
person’s employment or of any other contractual obligations; or

(j)                                     any alleged noncompliance with any bulk
sales laws or fraudulent transfer law in respect of this transaction.

13


--------------------------------------------------------------------------------



11.                                 GENERAL PROVISIONS


11.1                                                   EXPENSES

Each Party will bear its own expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives, and
counsel.


11.2                                                   NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other Parties):

If to Seller, Shea, or the Company, to:

 

If to Buyer, to:

 

Shea Development Corp. and

 

 

PowerPlan Consultants, Inc.

 

Information Intellect, Inc.

 

 

1600 Parkwood Circle, Suite 600,

 

1351 Dividend Drive, Suite G

 

 

Atlanta, Georgia 30339

 

Marietta, GA 30067

 

 

Attn:Pat Pelling

 

Attn:    E. Joseph Vitetta, Jr.

 

 

 

 

 

 

 

Copy to:

 

 

 

 

Dunnington, Bartholow & Miller LLP

 

 

 

477 Madison Avenue, 12th Floor

 

 

 

New York, NY 10022

 

 

 

Attn:    Robert T. Lincoln, Esq.

 

 

 


11.3                                                FURTHER ASSURANCES


(A)                     EACH PARTY AGREES, WITHOUT FURTHER COMPENSATION, (I) TO
FURNISH UPON REQUEST TO EACH OTHER SUCH FURTHER INFORMATION, (II) TO EXECUTE AND
DELIVER TO EACH OTHER SUCH OTHER DOCUMENTS, AND (III) TO DO SUCH OTHER ACTS AND
THINGS, ALL AS THE OTHER PARTY MAY REASONABLY REQUEST FOR THE PURPOSE OF
CARRYING OUT THE INTENT OF THIS AGREEMENT, THE DOCUMENTS REFERRED TO HEREIN, AND
THE CONTEMPLATED TRANSACTIONS.


11.4                                                  WAIVER

The rights and remedies of the Parties are cumulative and not alternative.
Neither the failure nor any delay by any Party in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege.  To the maximum extent permitted by applicable
law, (a) no waiver or renunciation of a claim or right shall be effective
hereunder unless in writing and signed by the waiving or renouncing Party;
(b) no waiver that may be given by a Party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
Party will be deemed to be a waiver of any obligation of such Party or of the
right of the

14


--------------------------------------------------------------------------------


Party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.


11.5                                                  ENTIRE AGREEMENT AND
MODIFICATION

The Schedules and Exhibits identified in this Agreement are incorporated herein
by reference and made a part of this Agreement.  This Agreement, together will
the Closing Documents, supersedes all prior agreements between the Parties with
respect to its subject matter and constitutes (along with the documents referred
to in this Agreement) a complete and exclusive statement of the terms of the
agreement between the Parties with respect to its subject matter. This Agreement
may not be amended except by a written agreement executed by each of the
Parties.


11.6                                                  SUCCESSORS; NO THIRD-PARTY
RIGHTS

This Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and assigns of the Parties.  Except with respect to
successors and assigns, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Parties any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the Parties and their successors and
permitted assigns.


11.7                                                  SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


11.8                                                  TIME OF ESSENCE

With regard to all dates and time periods set forth in this Agreement, time is
of the essence.


11.9                                                  GOVERNING LAW

This Agreement will be governed by the laws of the State of Georgia without
regard to conflicts of laws principles.


11.10                                            SPECIFIC PERFORMANCE

Each of the Parties acknowledges and agrees that the other Party would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached. 
Accordingly, each of the Parties agrees that the other Party shall be entitled
to seek an injunction or injunctions to prevent breaches of the provisions of
this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court having jurisdiction over
the Parties and the matter, in addition to any other remedy to which it may be
entitled, at law or in equity.

15


--------------------------------------------------------------------------------



11.11                                             COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date

16


--------------------------------------------------------------------------------


first written above.

BUYER:

 

 

 

 

 

 

PowerPlan Consultants, Inc.

 

 

 

 

 

By:

/s/ PATRICIA G. PELLING

 

 

 

Name: Patricia G. Pelling

 

 

Title: Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

Information Intellect, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Tom Wheeler

 

 

Name:

Tom Wheeler

 

 

Title:

President

 

 

 

 

 

 

 

 

Shea Development Corp.

 

 

 

 

 

 

 

 

By:

/s/ Frank Wilde

 

 

 

Name: Frank Wilde

 

 

Title: Chairman and CEO

 

17


--------------------------------------------------------------------------------


EXHIBIT A

BILL OF SALE AND ASSIGNMENT

This BILL OF SALE AND ASSIGNMENT (this “Agreement”) is delivered as of
August 17, 2007, by Information Intellect, Inc. and Shea Development Corp.
(jointly and severally, the “Seller”), to Powerplan Consultants, Inc., a
Delaware Corporation (the “Buyer”).  The Buyer and the Seller are referred to in
this Agreement individually as a “Party” and collectively, as the “Parties”.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the “Purchase Agreement” (defined below).

STATEMENT OF FACTS

I.                                         The Parties have entered into an
Asset Purchase Agreement (the “Purchase Agreement”), dated as of August 14,
2007, pursuant to which the Seller has agreed to sell, transfer, assign, and
deliver to the Buyer the Acquired Assets, and the Buyer has agreed to purchase
and accept the Acquired Assets, subject to the terms and conditions of the
Purchase Agreement.

II.                                     The Purchase Agreement is in full force
and effect and has not been terminated.

III.                                 In accordance with the Purchase Agreement,
the Seller desires by this instrument to sell, transfer, assign and deliver to
the Buyer all of the Acquired Assets.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, intending to be legally bound, the
Parties agree as follows:

1.               Conveyance.  The Seller hereby grants, bargains, transfers,
sells, assigns and conveys to the Buyer, the Seller’s entire right, title and
interest in and to the Software, the Trademarks, and the other Acquired Assets,
together with all options, rights, claims and privileges associated with the
Acquired Assets, free and clear of any lien or security interest.  With respect
to documents conferring Competitive Restriction Rights, the Seller hereby
conveys and assigns to Buyer all of Seller’s Competitive Restriction Rights
thereunder but retains and agrees to perform all of Seller’s obligations, if
any, thereunder.

2.               The Purchase Agreement.  This Agreement is subject in all
respects to the terms of the Purchase Agreement, and all of the representations,
warranties, covenants and agreements contained in the Purchase Agreement, all of
which shall survive the execution and delivery of this Agreement in accordance
with the terms of the Purchase Agreement.  Nothing contained in this Agreement
shall be deemed to supersede, enlarge on or modify any of the obligations,
agreements, covenants, or warranties of the Parties contained in the Purchase
Agreement.

3.               Governing Law.  This Agreement shall be governed and construed
in accordance with the laws of the State of Georgia without regard to conflicts
of laws principles thereof and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of the State
of Georgia.

IN WITNESS WHEREOF, the Parties have caused this Bill of Sale and Assignment to
be

18


--------------------------------------------------------------------------------


executed and delivered under seal as of the date first above written.

THE SELLER:

 

 

 

 

 

Information Intellect, Inc.

 

 

 

 

 

 

 

 

By:

/s/ TOM WHEELER

(Seal)

 

Name:

Tom Wheeler

 

 

Title:

President

 

 

 

 

 

 

Shea Development Corp.

 

 

 

 

 

 

By:

/s/ E. JOSEPH VITETTA

(Seal)

 

Name:

E. Joseph Vitetta

 

 

Title:

SVP & Corporate Secretary

 

 

 

 

 

 

 

 

 

 

THE BUYER:

 

 

 

 

 

 

PowerPlan Consultants, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ PATRICIA G. PELLING

(Seal)

 

Name:

Patricia G. Pelling

 

 

Title:

Vice President

 

 

19


--------------------------------------------------------------------------------


EXHIBIT B

OFFICER’S CERTIFICATE

August 17, 2007

I,                                       , do hereby certify that I am a duly
appointed and qualified officer of Information Intellect, Inc., a Georgia
corporation (the “Company”) and of Shea Development Corp., a Nevada corporation
(“Shea”) (the Company and Shea being collectively referred to as “Seller”).

This Officer’s Certificate has been prepared for and is to be delivered to
PowerPlan Consultants, Inc. (“Buyer”), in accor­dance with the Asset Purchase
Agreement, dated as of August 17, 2007 (the “Agreement”), between Buyer and
Seller.  The Agreement is in full force and effect and has not been terminated.

Capitalized terms appearing in this Officer’s Certificate, but not otherwise
defined, shall have the meanings given to them in the Agreement.

I further certify that, as of the date of this Certificate:

1.                                       The representations and warranties of
the Seller contained in the Agreement are true and correct as of the date of
this Certificate.

2.                                       Each of the covenants and obligations
of the Seller to be performed at or before the date of this Certificate pursuant
to the terms of the Agreement have been duly performed on or before the date of
this Certificate.

This Officer’s Certificate is executed as of the date first written above.

 

INFORMATION INTELLECT, INC.

 

and

 

SHEA DEVELOPMENT CORP.

 

 

 

 

 

By

/s/ EUGENE J. VITETTA

 

 

 

Authorized Signatory

 

 

 

Eugene J. Vitetta

 

 

20


--------------------------------------------------------------------------------


EXHIBIT  C

FORM OF NOTIFICATION

Shea Development Corp. Announces Plan to Increase Focus on Business Process
Management Customers

Company withdraws Acufile 2 and Intelliplant from Market

DALLAS, TX – August 17, 2007 --Shea Development Corp., (OTCBB:SDLP - News),
("Shea") an emerging leader in the business process management ("BPM") and
content delivery space, today announced that it will increase its focus on its
long term strategy in the on demand BPM space. The Company also announced it
will withdraw from the legacy utility applications business, discontinuing the
Acufile 2, and Intelliplant products.

 

“Over the past few months, we have successfully completed two acquisitions to
better position the Company and execute our long term growth strategy. With a
total focus on our BPM solutions, we are able to deliver even greater value to
our enterprise customers and help them fulfill their mission critical business
needs,” said Frank Wilde, chairman and chief executive officer of Shea
Development Corp.

 

Shea announced the acquisitions of Riptide and Bravera in April 2007. Both
companies extend Shea’s capabilities in the rapidly growing BPM market and add
world-class customers to the combined company.  Riptide has a strong track
record of delivering mission-critical, zero-defect solutions on custom,
mid-to-large-scale software systems for government and commercial customers. 
With an on demand delivery platform that is unique to the BPM industry, Bravera
provides a robust suite of BPM and content management solutions that deliver
rapid deployments, significant ROI and faster work flow capabilities.

 

All customers currently operating under service agreements with Shea or
Information Intellect using Acufile, and Intelliplant will be supported by the
company until the end of the service contract period. This announcement does not
affect its customers who are utilizing the company’s newly announced MeterMesh
product line or its Utiliprice customers.  

 

About Shea Development Corp.

 

Shea develops BPM software solutions to integrate, assemble and optimize
available IT assets to drive business process productivity, reliability and
security. Shea is in the process of developing an innovative, enterprise class
business integration platform that incorporates proven integration technologies
with next generation capabilities into a real-time, on-demand solution that
delivers a unique combination of efficiency, agility and control. Shea is an
emerging leader in this industry and has a commitment to deliver tangible
business value to its customers. Shea serves customers in the commercial and
utility markets as well as federal government, and civilian and military
agencies through its subsidiaries, Information Intellect, Inc., Bravera, Inc.
and Riptide Software, Inc. and has offices located in Marietta, Georgia, Reston,
Virginia, Orlando, Florida and Fort Worth, Texas.

 

FORWARD-LOOKING STATEMENTS:

 

This press release may contain forward-looking statements that are intended to
be subject to the safe harbor protection provided by Section 27A of the
Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.
These statements relate to future events or future financial performance and
involve known and unknown risks and uncertainties that may cause actual results
or performance to be materially different from those indicated by any
forward-looking statements. In some cases, you can identify forward-looking
statements

21


--------------------------------------------------------------------------------


by terminology such as "forecast," "may," "will," "could," "should,"
"anticipate," "expect," "plan," "believe," "potential" or other similar words
indicating future events or contingencies.

 

Some of the effects that could cause actual results to differ from expectations
are: a lack of Shea operating history; the uncertainty of success of our
acquisition strategy to grow the Company; uncertainty of our ability to
successfully integrate the acquired companies into Shea; dependence upon the
federal, state and local agencies and industries and companies which experience
volatility in funding budgets and sales cycles that may be lengthy and
unpredictable; uncertainty of product development and acceptance; changes in the
information technology spending trends; the uncertainty that the combined
companies' prospective sales pipeline will result in final contracts; the
potential changes in the buying decision makers during a customer purchasing
cycle; the complexities in scope and timing for finalization of contracts; the
fluctuations in product delivery schedules; uncertainty of ability to compete
effectively in a new market; the uncertainty of profitability and cash flow of
Shea; intellectual property rights and dependence on key personnel; economic
conditions; the continued impact of threatened terrorist attacks, global
instability and potential U.S. military involvement; the competitive environment
and other trends in the business process automation and content delivery
markets; the effects of inflation; changes in laws and regulations; changes in
the company's business plans; interest rates and the availability of financing;
liability, legal and other claims asserted against the company; labor disputes;
and the company's ability to attract and retain qualified personnel.

 

For a discussion of these and other risk factors, see the company's Current
Report on Form 8-K filed on March 8, 2007 and its Quarterly Report on Form
10-QSB for the three months and six months ended June 30, 2007. All of the
forward-looking statements are qualified in their entirety by reference to the
risk factors discussed therein. These risk factors may not be exhaustive. Shea
operates in a continually changing business environment, and new risk factors
emerge from time to time. Management cannot predict such new risk factors, nor
can it assess the impact, if any, of such new risk factors on Shea's business or
events described in any forward-looking statements. Shea disclaims any
obligation to publicly update or revise any forward-looking statements after the
date of this press release to conform them to actual results.

 

Contact:

Shea Development Corp

Rich Connelly, 469-954-9581

rich.connelly@bravera.com

or

The Blueshirt Group

Stacie Bosinoff, 415-217-7722

stacie@blueshirtgroup.com

Todd Friedman, 415-217-7722

todd@blueshirtgroup.com

22


--------------------------------------------------------------------------------